21-10249-mg      Doc 53      Filed 03/26/21 Entered 03/26/21 21:27:04                 Main Document
                                          Pg 1 of 3



  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------------x
  In re                                                         Involuntary Chapter 11 Case

  NAVIENT SOLUTIONS, LLC,                                 Case No. 21-10249 (MG)

                                      Alleged Debtor.          NOTICE OF APPEAL
  ------------------------------------------------------------x

          PLEASE TAKE NOTICE that the petitioning creditors LaBarron Tate, Sarah

  Bannister and Brandon Hood (together, “Petitioning Creditors”) hereby appeal to the

  United States District Court for the Southern District of New York from each and every

  part of the following Orders entered by the Bankruptcy Court in connection with the

  above-captioned involuntary Chapter 11 bankruptcy case: (a) an Order, entered February

  25, 2021, styled by the Bankruptcy Court as an “Order Granting (A) Expedited Motion

  To Dismiss Involuntary Petition And (B) Related Relief” [a copy of said Order is

  annexed hereto as Exhibit A]; (b) an Order, entered March 8, 2021, styled by the

  Bankruptcy Court as a “Memorandum Opinion Granting Alleged Debtor’s Motion To

  Dismiss Involuntary Petition” [a copy of said Order is annexed hereto as Exhibit B];

  (c) an Order, entered March 12, 2021, styled by the Bankruptcy Court as an “Order

  denying motion for reconsideration” [ a copy of said Order is annexed hereto as Exhibit

  C]; and (d) an interlocutory Order, entered February 19, 2021, styled by the Bankruptcy

  Court as an “Order denying letter requests” [a copy of said Order is annexed hereto as

  Exhibit D], which is brought up for appellate review on the appeal of the foregoing

  Orders annexed hereto in Exhibits A-C.

          PLEASE TAKE FURTHER NOTICE that, to the extent the foregoing Orders

  annexed hereto in Exhibits A-D contain factual findings and/or conclusions of law in




                                                   1
21-10249-mg     Doc 53     Filed 03/26/21 Entered 03/26/21 21:27:04             Main Document
                                        Pg 2 of 3



  connection with relief sought by the Alleged Debtor Navient Solutions, LLC (“Alleged

  Debtor”) seeking (a) to dismiss this involuntary Chapter 11 case as having allegedly been

  filed in bad faith by Petitioning Creditors and/or their counsel of record and/or (b) to

  impose damages under 11 U.S.C. 303(i) on Petitioning Creditors and/or their counsel of

  record for having allegedly filed this involuntary Chapter 11 case in bad faith (together,

  the “Bad Faith Relief”) - - as well as the denial of a motion timely filed on March 11,

  2021, on behalf of Petitioning Creditors and/or their counsel of record, seeking, inter

  alia, to alter, amend, reverse, vacate and/or reconsider the Bad Faith Relief - - counsel of

  record for Petitioning Creditors, to wit: Austin C. Smith, Esq. individually and Mr.

  Smith’s law firm Smith Law Group LLP, also appeal to the United States District Court

  for the Southern District of New York from each and every part of the foregoing Orders

  in Exhibits A-D that contain findings of fact and/or conclusions of law in connection with

  the Bad Faith Relief.

         PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 13 of the Rules for

  the Division of Business among District Judges in the United States District Court for the

  Southern District of New York, Petitioning Creditors and, where applicable, their counsel

  of record (together, “Appellants”) hereby designate this bankruptcy appeal as related to

  a first-filed civil case by the same three persons (who are also the Petitioning Creditors,

  with the same counsel of record, in the second-filed case that is the subject of the

  bankruptcy appeal) which has not yet been adjudicated on the merits and is pending

  before The Honorable Mary Kay Vyskocil in the United States District Court for the

  Southern District of New York, with a case caption of LaBarron Tate, Sarah Bannister

  and Brandon Hood (Plaintiffs) against Steven T. Mnuchin, in his official capacity as the




                                                2
21-10249-mg     Doc 53     Filed 03/26/21 Entered 03/26/21 21:27:04            Main Document
                                        Pg 3 of 3



  Secretary of the Treasury, The United States Treasury Department, in its sovereign

  capacity, and Brian P. Brooks, in his official capacity as the Acting Comptroller of the

  Currency (Defendants), Case Number 20-cv-4458 (MKV) (the “Related First-Filed

  Case”) and, in connection therewith, Appellants are herewith filing a Related Case

  Statement (and accompanying Civil Cover Sheet) disclosing their contention of

  relatedness between the Related First-Filed Case and the bankruptcy appeal. See Exhibit

  E annexed hereto.

  Dated: March 26, 2021
        New York, New York

                                               Respectfully submitted,

                                               Smith Law Group LLP

                                               By: __/s/ Austin C. Smith__
                                                Austin C.Austin
                                                          Smith C. Smith
                                               99 Wall Street, No. 426
                                               New York, NY 10005
                                               Tel: 917-992-2121
                                               austin@acsmithlawgroup.com


                                CERTIFICATE OF SERVICE

  On March 26, 2021, I, Austin C. Smith, did serve this notice of appeal with exhibits by
  electronic service through the Court’s electronic filing/service system upon all counsel
  registered to receive ECF notice for the alleged debtor Navient Solutions, LLC herein
  during this case.


                                               /s/ Austin C. Smith




                                               3
